DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PRC on April 15, 2016. It is noted, however, that applicant has not filed a certified copy of the CN201610236657.7 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “negative filter plate” and “positive filter plate” (see Figs. 1, 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking device,” “insulating member covers the periphery of the positive frame intermittently” in claim 5, new matter should be entered [emphasis added].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a connection to a voltage source” as described in the specification (see par [0028]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Specification
In the title, module is misspelled.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: par [0013], the phrases “closely adhered to [emphasis added],” unclear of phrase interpretation and whether, or whether not, usage of an adhesive is implied, or should be inferred, and the phrase “the insulating member fix the positive plate [emphasis added],” unclear what is meant by the word “fix” and whether, or whether not, the word “adjacent” should be used instead; par [0040], fix the positive filter plate 1 [emphasis added],” unclear what is meant by the word “fix” and whether, or whether not, the word “adjacent” should be used instead; and par [0042], the phrase “ functioned to fix the positive pate 1, it is unclear how the filter member 3 and the insulating member 4 are to repair the positive filter plate 1, or if the word “fix” means adjacent to or attached to.
Therefore, a substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter [emphasis added].
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  for claim 2 line 2, the phrase “a set of filtering unit” should probably be “a filtering unit set or .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a locking device" in claim 3 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 6, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the negative plate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the phrase "wherein a number of the negative plate is two or more, each comprising a negative sieve and a negative frame, and negative frames of two adjacent negative filter plates are connected to form a receiving cavity [emphasis added]" in lines 3-6 which is ambiguous.  It is unclear what limitations defines the pronoun “each” in the phrase.  If two or more negative plates are intended, applicant should consider an amendment to claim 1 that succinctly identifies the structural limitation as such, as the previously indicated claim is indefinite.
Claim 1 recites the limitation "the positive filter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the functional limitation "carries positive electric charges" in line 8 which makes the scope of the claim unclear.  The claim does not recite any further structural limitation that permits said positive filter plate to accomplish the function "carries positive electric charges," and therefore, it is unclear of the structure to which this function is attributed in the claim
Claim 1 recites the limitation "an insulating material" in line 10 which makes the scope of the claim unclear.  The claim does not define this limitation and the specification does not define what the limitation "an insulating material" means as a glossary for the context of the language in the claim.
Claim 2 recites the limitations "two negative plates" in line 1 and "one positive plate" in line 2.  These limitations are indefinite because it is unclear which limitations are the antecedent basis for these limitation in the claim.
Claim 2 recites the limitation "a set of filtering unit" in line 2 which is unclear:  are the plates the same plates previously recited, should the limitation be "a set of filtering s", and what further limitations are actually add to claim 1 which already requires the plates?
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship of the structural limitation “an annular wire” to the functional limitation “for transporting positive charges to the positive filter plate” is unclear. The claim does not set forth the element(s) which make possible the results of said functional limitation and the specification as originally filed does not make clear the intended result.  For examination of the merits, the functional limitations is considered an intended result and is interpreted as accomplished for prior art that teach the structural limitations recited in the claim.
Claim 10 recites the limitation "closely adhered to" in lines 2 and 3 which makes the scope of the claim unclear.  The claim does not define this limitation and the specification does not define what the limitation "closely adhered to" means as a glossary for the context of the language in the claim. 
The terms "negative" and "positive" in claims 1-10 are relative terms which renders the claims indefinite.  The terms "a positive filter plate," "a negative filter plate," "the negative plate," "a negative sieve," "a negative frame," "negative frames," "two adjacent negative filter plates," "the positive filter," "a positive sieve," "a positive frame," "two negative plates," "one positive filter plate" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 8 recites the phrase "wherein the negative plate is electrically neutral" in lines 1-2 which is indefinite. It is unclear how the negative plate is electrically neutral since the word negative implies a potential lower than a given electrical potential to one of ordinary skill in the art.  Also see above relationship between "negative" and "positive."
Considering the state of the claim language and the issue presented above, in order to advance prosecution and refrain from a piecemeal examination, for examination of claims 1, 2, and 8 on the merits, any prior art that discloses an air purification module comprising: two filter plates, two sieve filter members in frames, a sieve second filter plate in a second frame located between said two sieve filter member, and an insulating member provided on a periphery of the second frame of said second sieve filter plate will be interpreted as teaching the scope and limitations of claims 1, 2, and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joannou (US 4549887).
For claims 1, 2, and 8, the claims are interpreted as indicated above.  Joannou discloses each of the limitation as interpreted.  See the following citations:  Figs. 1-5; col. 1, ll. 57-col. 2, l. 15; col. 2, ll. 23-45, 60-68; col. 3, l. 1-25.
For claims 5 and 6, as interpreted, Joannou discloses the insulating member covers the periphery of the second filter sieve plate is rectangular, and the insulating member is arranged at four vertex angles of the second 
For claim 7, as interpreted, Joannou discloses a wire perforation is defined on one of the second filter sieve plate from the outside of the receiving cavity through the wire second sieve plate (Figs. 1, 2).
For claim 10, as interpreted, Joannou discloses two sides of the filter member are closely connected to the second sieve filter plate and the two sieve filter plates respectively, inner and outer sides of the insulating member are closely adhered to the second two s respectively, and the filter member and the insulating member [[fix]] connect the second sieve plate.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joannou in view of Lobiondo (US 6764533).
For claim 3, as interpreted, Joannou discloses each of the limitation of the claim, specifically the two sieve plates are adjacent to each other and connected by a hinge arranged on one side of the two sieve plates while .
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joannou.
For claim 4, as interpreted, the teaching of Joannou is set forth above and discloses said insulating member.  Joannou is silent for said insulating member that cover the periphery of the second frame continuously.  However, having a continuous insulating member at the periphery of the second frame is considered mere duplication of working parts.  The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it is considered an obvious and involves only routine skills to one having ordinary skills in the art to provide said insulating member that cover the periphery of the second frame continuously. MPEP § 2144.04(VI)(B).
For claim 9, as interpreted, the teaching of Joannou is set forth above and discloses the filter member but Joannou does not mention the filter members one or more of the materials recited at line 2-3 in the claim.  However, polyester wadding, filter paper, activated carbon filter cotton, non-woven fabric and HEPA filter paper are old and have been long known in the art of air purification as filter media.  Therefore, one of ordinary skill in the art would find it obvious to substitute the filter member of Joannou .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach scope and limitations of the instant apparatus:  US 6764533, DE 34020973, US 20060137527, and US 6955708.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 12, 2021